KATZ, J.,
dissenting. I agree with the majority as to the meaning of “ascertainable loss” in the context of a claim pursuant to the Connecticut Unfair Trade Practices Act (CUTPA); General Statutes § 42-110a et seq.; and how such loss may be proven without presenting evidence of specific economic losses. I disagree, however, with the majority’s conclusion that the trial court correctly found that the plaintiffs had suffered an ascertainable loss entitling them to seek an injunction and attorney’s fees under CUTPA, in light of the trial court’s conclusion in its memorandum of decision that there had been no evidence presented to support a finding that the plaintiffs had suffered any loss whatsoever.1 I believe that the record demonstrates that the plaintiffs proved only that there was an unfair trade practice and that the offending practice was undertaken with the intent that they should suffer such a loss.2
“Under CUTPA, ‘[t]he ascertainable loss requirement is a threshold barrier which limits the class of persons *646who may bring a CUTPA action seeking either actual damages or equitable relief.’ . . . Hinchliffe v. American Motors Corporation, 184 Conn. 607, 615, 440 A.2d 810 (1981).” Conaway v. Prestia, 191 Conn. 484, 494, 464 A.2d 847 (1983). To allow the unfair trade practice itself to be offered as proof of that loss would negate the effect of having such a threshold requirement. In this case, it is clear from the trial court’s comments that it based its findings in regard to ascertainable loss on the fact that there was an unfair trade practice and that the practice was apparently intended to deter customers from entering the plaintiffs’ businesses. I disagree with the majority’s conclusion that this evidence was sufficient.
As an initial matter, I acknowledge that our review of the trial court’s findings is limited. “[W]e will upset a factual determination of the trial court only if it is clearly erroneous. The trial court’s findings are binding upon this court unless they are clearly erroneous in light of the evidence and the pleadings in the record as a whole .... We cannot retry the facts or pass on the credibility of the witnesses.” (Internal quotation marks omitted.) 24 Leggett Street Ltd. Partnership v. Beacon Industries, Inc., 239 Conn. 284, 301, 685 A.2d 305 (1996). This limited review does not mean, however, that we may not conclude that the trial court’s findings were purely speculative, and had no basis in the evidence adduced at trial. “A finding of fact is clearly erroneous when there is no evidence in the record to support it ... or when although there is evidence to support it, the reviewing court on the entire evidence is left with the definite and firm conviction that a mistake has been committed. . . . Crowell v. Danforth, 222 Conn. 150, 156, 609 A.2d 654 (1992); see also Pandolphe’s Auto Parts, Inc. v. Manchester, 181 Conn. 217, 220, 435 A.2d 24 (1980). . . . Groton v. Yankee Gas Services Co., 224 Conn. 675, 691, 620 A.2d 771 (1993).” *647(Internal quotation marks omitted.) 24 Leggett Street Ltd. Partnership v. Beacon Industries, Inc., supra, 301.
As for the present case, “[i]t is axiomatic that a claimant seeking [relief under CUTPA] bears the burden of proving, with reasonable certainty, those [ascertainable losses] sustained as a result of [the unfair practice].” Conaway v. Prestia, supra, 191 Conn. 493-94. It is true that such proof may be inferred from the circumstances of the case. “The test of the sufficiency of proof by circumstantial evidence [however] is whether rational minds could reasonably and logically draw the inference. . . . The proof need not be so conclusive that it precludes eveiy other hypothesis. It is sufficient if the proof produces in the mind of the trier a reasonable belief that it is more probable than otherwise that the fact to be inferred is true.” (Citations omitted; internal quotation marks omitted.) Puro v. Henry, 188 Conn. 301, 310, 449 A.2d 176 (1982). “Although the elements of a cause of action may be established on the basis of inferences drawn from circumstantial evidence; see, e.g., Cayer v. Salvatore, 150 Conn. 361, 363, 189 A.2d 505 (1963); such inferences [however] ‘must be reasonable and logical, and the conclusions based on them must not be the result of speculation and conjecture.’ Palmieri v. Macero, 146 Conn. 705, 708, 155 A.2d 750 (1959). An inference must have some definite basis in the facts. See Latham v. Hankey, 117 Conn. 5, 10-11, 166 A. 400 (1933).” Boehm v. Kish, 201 Conn. 385, 389, 517 A.2d 624 (1986); see also Kucson v. Tomkievicz, 100 Conn. 560, 567-68, 124 A. 226 (1924) (“ ‘if [the evidence] is a mere speculation and a mere probability and uncertainty, why, no verdict should be found upon it’ ”).
In its memorandum of decision, the trial court stated that despite the lack of direct evidence of any loss, “[the named defendant Daniel] Quinn’s cameras, when pointed at the entrance to the plaintiffs’ exotic dance clubs, were intended to and probably would have a *648negative impact on the plaintiffs’ business because they would deter certain prospective patrons from entering the clubs.” The majority translates “probably would have a negative impact” into a factual finding that the cameras actually deterred prospective customers from entering the plaintiffs’ clubs and concludes that there was sufficient evidence adduced at trial to support this finding. A review of the entire evidence, however, reveals that such a finding has no basis in fact but, rather, is purely speculative and, therefore, clearly erroneous.
In 195 pages of trial transcript, only two pages contain testimony from the plaintiffs related to possible, ascertainable, losses. Alan Tannenbaum, the treasurer of the named plaintiff Service Road Corporation and the president of the plaintiff Cousin Vinnie’s Backroom, Inc., testified that the cameras intimidated customers.3 When *649asked if he knew this for a fact, however, he was unable to point to any single instance of a customer being deterred from entering the club. In fact, the only evidence Tannenbaum presented concerning customer intimidation was that “a couple of people” had told him that they were aware of the cameras but, nevertheless, had entered the clubs, albeit with their backs to the cameras. When asked if customers were still coming to the clubs, Tannenbaum could only respond: “Some people haven’t, I’m sure.” The only other discussion as to the possible intimidation of customers was in Quinn’s testimony, wherein he was asked by the plaintiffs’ attorney to comment on whether he believed that the cameras he had installed might have an effect on the plaintiffs’ businesses.4 No evidence, direct or circumstantial, was adduced in either colloquy to support even an inference that customers were actually deterred by the presence of the cameras, or any other actions by the defendants, from entering the plaintiffs’ businesses. *650Indeed, any finding to such effect is merely speculation built upon speculation, because the plaintiffs themselves had admitted that they did not know whether they had lost any customers or business or whether any such loss, even if ascertainable, could be attributed to the defendants’ actions. Rather than relying on the evidence before it, the trial court, in effect, concluded that, as a matter of law, the existence of the cameras would have a detrimental effect on the plaintiffs’ businesses and, therefore, did have a detrimental effect on the plaintiffs’ business. Such a conclusion dispenses with the requirement of CUTPA that the plaintiffs prove an ascertainable loss in addition to proving an unfair trade practice causing such a loss. See footnote 2 of this opinion.
Therefore, I respectfully dissent.

 In its memorandum of decision, the trial court stated: “At trial, representatives of the plaintiffs testified that they had no evidence that [the named defendant Daniel] Quinn’s actions caused them a loss of profits. . . . [T]he plaintiffs also failed to present the testimony of any patron or prospective patron concerning the effect Quinn’s cameras had on their willingness to enter the plaintiffs’ exotic dance clubs.”


 Although I understand that it was not the intent of the majority, I am nevertheless concerned that, because this decision relies on evidence that proves only that there was an unfair trade practice, the court’s holding may be read to support the argument that a plaintiff may prove an ascertainable loss entitling him or her to relief under CUTPA merely by proving that there was an unfair trade practice undertaken with the intent to bring about such a loss.


 During cross-examination by the defendants’ attorney, Tannenbaum testified regarding his belief as to the effect the cameras may have had on potential customers:
“Q. Is it my understanding, Mr. Tannenbaum, that your complaint is that at least two of the cameras on Mr. Quinn’s budding at 151 West Service Road point at the two entrances to your building?
“A. Yes.
“Q. And why is that a problem for you?
“A. Because it intimidated our customers.
“Q. How long have customers, in fact, stopped coming to your business because of their complaint to you about these cameras?
“A. I don’t think there is any way of knowing that. It’s like going to a restaurant, you have a lousy meal, you don’t tell anybody and you don’t go back.
“Q. So, has any customer come to you and said, Mr. Tannenbaum, I’m no longer coming to your business because I’m afraid of those cameras across the alley?
“A. I’ve had a couple of people tell me they make sure they walk in with their back to the camera
“Q. But they’re still coming in?
“A. Some people haven’t, I’m sure.
“Q. But you don’t know of any?
“A. I can’t tell you for a fact.”
Neither of the plaintiffs testified on direct examination regarding the possible loss of customers.


 The transcript contains the following colloquy between Quinn and the plaintiffs’ attorney:
“Q. Okay. Sir, when those cameras were installed ... did you take into account the possible effect these cameras may have had on customers of [the plaintiffs]?
“A. Absolutely not.
“Q. Why not?
“A. Well, I have cameras on all my businesses, including the exterior.
“Q. All right . . . [d]o the housings of cameras on your other buildings point to other establishments, other businesses?
“A. Absolutely.
“Q. They do? Okay, sir, do you think that the kind of business that [the plaintiffs] are engaged in, similar to your own, would make a difference in deciding whether or not a patron or customer might be troubled by having a housing or housings pointed at him or at her?
“A. Absolutely not.”
Following this colloquy, the trial court interrupted Quinn’s testimony to state that, notwithstanding Quinn’s opinion, it found that the plaintiffs’ establishments were such that “having a camera trained on you as you’re entering or exiting, the nature of the business could well make a difference and that people might not want to have a camera due to the nature of the business. You need go no further trying to prove that.”